     Case 3:21-cv-00152-BAS-JLB Document 13 Filed 03/08/21 PageID.129 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     MICHAEL RUMELY, et al.,                          Case No.: 21-cv-00152-BAS-JLB
11
                                      Plaintiffs,     ORDER GRANTING DEFENDANTS’
12                                                    EX PARTE APPLICATION FOR A
            v.
                                                      STAY PENDING A DECISION BY
13                                                    THE JUDICIAL PANEL ON
     MEDNAX, INC. and PEDIATRIX
     MEDICAL GROUP,                                   MULTIDISTRICT LITIGATION
14
                                    Defendants.
15                                                    (ECF No. 8)
16

17         Before the Court is Defendants’ Ex Parte Application (“App.”) to stay this action
18   pending a ruling by the Judicial Panel on Multidistrict Litigation (“JPML”) on Defendants’
19   Motion to Transfer and Consolidate for Coordinated Pretrial Proceedings. (ECF No. 8.)
20   Defendants requested consolidation because four similar actions in three different judicial
21   districts “are premised on the same basic set of alleged facts and assert similar claims.”
22   (Id. at 4.) Defendants argue that in the absence of a stay of this case, Defendants may be
23   required “to litigate in multiple forums, conduct[] duplicative discovery and motion
24   practice, and face[] potentially inconsistent rulings on identical issues.” (Id.) Plaintiffs
25   oppose. (ECF No. 10.)
26         Ex parte relief is rarely justified. Mission Power Eng’g Co. v. Cont’l Cas. Co., 883
27   F. Supp. 488, 490 (C.D. Cal. 1995). To warrant ex parte relief, the moving party must
28   show that it will suffer irreparable harm if the motion is not heard on an expedited schedule

                                                    -1-
                                                                                           21cv152
     Case 3:21-cv-00152-BAS-JLB Document 13 Filed 03/08/21 PageID.130 Page 2 of 4



 1   and that it either did not create the circumstances warranting ex parte relief or that the
 2   circumstances occurred as a result of excusable neglect. Id. at 492. “If the threatened
 3   prejudice would not be severe, then it must be apparent that the underlying motion has a
 4   high likelihood of success on the merits.” Id. As to the second consideration, the moving
 5   party must show that despite acting with due diligence, they still face exigent circumstances
 6   requiring expedited resolution. See id. at 493; see also In re Intermagnetics America, Inc.,
 7   101 Bankr. 191, 193 (C.D. Cal. 1989) (“Ex parte applications are not intended to save the
 8   day for parties who have failed to present requests when they should have . . . .”).
 9         First, the Court notes that the circumstances necessitating this Application do not
10   appear to have been caused by Defendants. Defendants’ consolidation brief before the
11   JPML reflects that the four related cases were filed or removed to federal court around the
12   same time or later than the instant case, with the latest removed on February 25, 2021. (See
13   In Re: Mednax Svcs., Inc., Consumer Data Security Breach Litig. (“In Re: Mednax”), MDL
14   No. 2994, ECF No. 1-7.) Defendants filed their consolidation motion the next day, which
15   was accepted on March 1, 2021. (See id., ECF Nos. 1, 2.) Defendants promptly conferred
16   with Plaintiffs’ counsel about a stay, and after failing to reach an agreement on March 3,
17   2021, Defendants filed the instant Application the same day. (Decl. of Alexander Akerman
18   ¶¶ 2–3, ECF 8-1.) While Defendants’ response to the Complaint in this action is due March
19   9, 2021, and they could have requested another extension to respond, the Court does not
20   find it likely that they would have received an extension long enough to accommodate a
21   full briefing on a regularly noticed motion to stay.
22         Second, as a threshold issue, the Court notes that being compelled to comply with
23   litigation obligations, such as a response deadline, does not provide an ex parte basis for
24   seeking a stay. See In re ConAgra Foods, Inc., No. CV 11-05379-MMM (AGRx), 2014
25   U.S. Dist. LEXIS 194202, at *7 (C.D. Cal. Dec. 29, 2014). However, despite the fact that
26   this prejudice is not severe, the Court finds that there is a high likelihood that Defendants’
27   stay motion would succeed on the merits. See Mission Power, 883 F. Supp. at 490.
28

                                                  -2-
                                                                                            21cv152
     Case 3:21-cv-00152-BAS-JLB Document 13 Filed 03/08/21 PageID.131 Page 3 of 4



 1         “The power to stay proceedings is incidental to the power inherent in every court to
 2   control the disposition of the cause on its docket with economy of time and effort for itself,
 3   for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Where
 4   multidistrict litigation (“MDL”) is being considered or a transfer is pending, “a majority of
 5   courts have concluded that it is often appropriate to stay preliminary pretrial proceedings
 6   while a motion to transfer and consolidate is pending with the MDL Panel because of the
 7   judicial resources that are conserved.” Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1362
 8   (C.D. Cal. 1997). As other district courts have established:
 9         [I]n a case where an MDL transfer is pending, the Court should balance three
10         factors to determine whether a stay would meet that standard: (1) potential
           prejudice to the non-moving party; (2) hardship and inequity to the moving
11         party if the action is not stayed; and (3) the judicial resources that would be
12         saved by avoiding duplicative litigation if the cases are in fact consolidated.

13   San Diego Unified Port Dist. v. Monsanto Co., No. 15-cv-00578-WQH-JLB, 2016 WL
14   4496826, at *1 (S.D. Cal. Feb. 1, 2016) (quoting Buie v. Blue Cross & Blue Shield of Kan.
15   City, Inc., No. 05-0534-CV-W-FJG, 2005 WL 2218461, at *1 (W.D. Mo. Sept. 13, 2005)).
16         While prejudice to Defendants may not be severe, the Court finds that any prejudice
17   accruing to Plaintiffs is similarly minimal. The instant case is just over a month old and
18   Defendants’ consolidation motion is slated to be fully briefed before the JPML in late
19   March. (See In Re: Mednax, ECF No. 3.) Thus, although it is unclear when the JPML will
20   decide the motion, the consolidation issue will be fully briefed before the panel before a
21   dismissal motion is likely to be fully briefed before this Court. While Plaintiffs argue that
22   a stay will cause delay and inconvenience (Opp’n at 2–3, 8), it must also be considered that
23   “if this case is transferred to the MDL, the efficiencies gained through the MDL will benefit
24   all parties” and will “further the expeditious resolution of the litigation taken as a whole.”
25   Pierce v. Frink, No. 2:17-1731 WBS DB, 2017 WL 4923508, at *4 (E.D. Cal. Oct. 31,
26   2017) (quotations omitted).
27         Further, as to judicial economy, a stay would conserve judicial resources for a
28   number of reasons. The related cases in the pending consolidation action share substantial

                                                  -3-
                                                                                             21cv152
     Case 3:21-cv-00152-BAS-JLB Document 13 Filed 03/08/21 PageID.132 Page 4 of 4



 1   factual similarities to the instant case, and the parties in the related cases have either
 2   consented to stays or are likely to do so, as conceded by Plaintiffs themselves. (Opp’n at
 3   6 n.4.) Additionally, if the case is consolidated and this Court does not preside over the
 4   multi-district litigation—which is unlikely, since two of the five cases are pending in the
 5   Southern District of Florida, where the relevant documents and witnesses are also
 6   located—then “this Court will have needlessly expended its energies familiarizing itself
 7   with the intricacies of a case that would be heard by another judge.” See Rivers, 980 F.
 8   Supp. at 1360. “By allowing a single court to determine this issue, judicial resources will
 9   be conserved and the risk of inconsistent rulings is avoided.” Purcell v. Merck & Co., No.
10   05-cv-0443, 2005 U.S. Dist. LEXIS 41239, at *9 (S.D. Cal. June 6, 2005).
11         Good cause appearing, the Court GRANTS Defendants’ Ex Parte Application to
12   stay this action pending a decision on consolidation by the JPML. (ECF No. 8.) The action
13   is therefore STAYED until a decision is issued. The parties are required to jointly notify
14   the Court of the JPML’s decision within 10 days of its issuance.
15         IT IS SO ORDERED.
16

17   DATED: March 8, 2021
18

19

20

21

22

23

24

25

26

27

28

                                                -4-
                                                                                         21cv152
